 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDFederated Publications, Inc. d/b/a The State Journaland Teamsters Local Union No. 580, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 7-CA-11073September 26, 1978SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 2, 1975, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding, inter alia, that Respon-dent had violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended, by discharg-ing employee Ralph Martin. Accordingly, the Boardordered Respondent to make Ralph Martin whole forany loss of earnings suffered by reason of the dis-crimination against him.2Thereafter, on March 16, 1978, the General Coun-sel, the Charging Party, and Respondent entered intoa stipulation in which they agreed to certain factsrelevant to the issues in this proceeding. They alsoagreed to waive a hearing before an AdministrativeLaw Judge and the presentation of any evidenceother than that contained in the stipulation and thereport and notice of hearing. By order dated July 7,1978, the Board approved the stipulation and trans-ferred the proceeding to the Board. Thereafter, theGeneral Counsel and Respondent filed briefs with theBoard.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the parties' briefs, and herebymakes the following findings and conclusions.The relevant facts stipulated to by the parties are asfollows. Pursuant to the Board's Order, supra, RalphMartin was entitled to receive $1,147.10 as backpayfor the period April 11, 1974, to June 28, 1974. Re-spondent paid the above-described backpay to CarolMartin on August 18, 1977. Carol Martin has notturned over the money received from Respondent toRalph Martin.The parties also stipulated that on March 10, 1974,Ralph Martin made an oral assignment of his earn-ings from Respondent to Carol Martin. On July 28,1974, Ralph Martin canceled the above-described as-signment. Both the oral assignment and the cancella-I 218 NLRB 151.2 On November 10, 1976, the United States Court of Appeals for the SixthCircuit issued its Order enforcing the Board's Decision and Order. 544 F.2d908 (1976), cert. denied 430 U.S. 967 (1977).tion are reflected in memorandums, dated March 13,1974, and July 30, 1974, respectively, form Respon-dent's assistant circulation manager to Respondent'sbusiness office. Ralph and Carol Martin were di-vorced on or about February 26, 1975.The sole issue now before the Board is whetherRespondent's payment to Carol Martin constitutescompliance with the Board's Order to make RalphMartin whole for any loss of pay suffered by reasonof the discrimination against him.The General Counsel contends that the backpaymust be paid directly to Ralph Martin to satisfy theBoard's Order. Thus, the General Counsel contendsthat it was not Respondent's prerogative to decidewho, if anyone, other than Ralph Martin was entitledto the money. In support of this contention, the Gen-eral Counsel relied on cases that hold that a backpayaward is not subject to third-party claims prior todisbursement.3Furthermore, the General Counselnoted that the wage assignment (in effect during theperiod covered by the backpay award) had been can-celed by Ralph Martin long before Respondent madethe payment to Carol Martin. Finally, the GeneralCounsel contends that Respondent has the burden ofits mispayment and requests that the Board order Re-spondent to pay to Ralph Martin the sum of thebackpay owed to him.Respondent contends that the payment to CarolMartin pursuant to the assignment of earnings byRalph Martin satisfied its obligation under theBoard's Order. Thus, Respondent contends thatRalph Martin would never have received the moneybecause of the wage assignment. In such circum-stances, Respondent contends that it acted in goodfaith in making the payment to Carol Martin and thatsuch payment was consistent with the objectives ofthe Board's Order. Finally, Respondent contends thatto now require payment to Ralph Martin would be topenalize Respondent and would be in direct conflictwith the remedial purposes of the Act.It is well settled that the Act neither confers norpurports to confer private rights but exists to enforcethe public interest in preventing and deterring unfairlabor practices. Thus, a backpay remedy is not a pri-vate right but is a public right granted to vindicatethe policies of the Act.4In this connection, the Boardhas refused to permit an employer to reduce theamount of backpay by the amount of its privateclaims.5 In addition, the Board has found that em-ployees may not waive or settle backpay claims with-NV.L.R.B. v. Stackpole Carbon Company, 128 F.2d 188 (C.A. 3, 1942);N.L.R.B. v. Sunshine Mining Compan)v, 125 F.2d 757 (C.A. 9, 1942)4 Truck Drivers, Oil Drivers. Filling Station and Platform Workers' UnionLocal 705 (Randolph Paper Compan}y), 227 NLRB 694 (1977), and the casescited therein.5 Ibid238 NLRB No. 69388 THE STATE JOURNALout approval of the Board, nor are such awards sub-ject to attachment or garnishment.6The teaching ofthese decisions is that a discriminatee has no propertyright in an award pending his actual receipt of it.7In the instant case, it would foster neither the pub-lic interest in deterring unfair labor practices nor thepublic interest in fashioning a remedy designed tomake whole an employee for loss of pay suffered byreason of discrimination to consider payment toCarol Martin as having satisfied the backpay remedyto Ralph Martin. Indeed, Respondent's claim basedon the wage assignment bears no relationship to theunfair labor practices which the Board's Order is de-signed to remedy. Hence, as the General Counselcontends, it was not within Respondent's prerogativeto decide who, if anyone, other than Ralph Martinwas entitled to receive the award. It follows, there-fore, that Respondent must bear the burden whichwas caused by its failure to comply with the Board's6 Id at fn. 6.7 See SV.L.R.B. v. Stackpole Carbon, supra at 192, where the Court of Ap-peals for the Third Circuit held that "The Board's order cannot be deemedto be complied with by the employer until the employee to whom the awardis due has received his money." See also N.LR.B. v. Sunshine Mining Com-pany, supra at 761, where the Court of Appeals for the Ninth Circuit heldthat until the time that the discriminatee actually receives the backpayaward "the subject matter remains exclusively under the administrative au-thority of the Board and in control of the court ...."Order. Clearly, an order requiring Respondent to payRalph Martin the backpay due is not a penalty butconsistent with the remedial purposes of the Act.Accordingly, we conclude that Respondent's pay-ment to Carol Martin does not constitute compliancewith the Board's Order to make Ralph Martin wholefor any loss of earnings that he may have suffered asa result of the discrimination. Therefore, we shall re-quire Respondent to pay to Ralph Martin the fullamount of backpay as stipulated by the parties.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Fed-erated Publications, Inc., d/b/a The State Journal,Lansing, Michigan, its officers, agents, successors, andassigns, shall pay to Ralph Martin the backpay sumof $1,147.10, together with interest thereon to be com-puted in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).8I See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).389